Citation Nr: 0600002	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  98-08 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a left varicocele.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to a disability rating in excess of 10 
percent for a low back disability during the period prior to 
November 7, 2002.

6.  Entitlement to a disability rating in excess of 20 
percent for a low back disability during the period beginning 
November 7, 2002.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.  He also had prior and subsequent service in the 
National Guard and Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in August 2005.  
A transcript of the hearing is associated with the veteran's 
claims folders.

The Board notes that the veteran appealed the issues of 
entitlement to service connection for gastro-esophageal 
reflux disease (GERD) and asthma; however, service connection 
for asthma was granted in a January 2004 rating decision, and 
service connection for GERD was granted in an April 2005 
rating decision.  Therefore, those issues are no longer on 
appeal.

The Board also notes that, in a September 2004 VA Form 9, the 
veteran requested a 100 percent rating for the combined 
effect of his service-connected disabilities.  As phrased by 
the veteran, the Board does not believe that this request in 
fact raises a claim of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  If the veteran was intending 
to raise such a claim, he should contact the RO and identify 
the benefit being sought. 

The issues of entitlement to service connection for left 
ankle disability and entitlement to a disability rating in 
excess of 20 percent for a low back disability during the 
period beginning November 7, 2002, are addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  Psoriasis is not etiologically related to service or 
service-connected disability.

2.  The veteran does not have a diagnosed left varicocele.  

3.  Hiatal hernia is not etiologically related to service or 
service-connected disability.

4.  From March 17, 1997, to November 7, 2002, the veteran's 
low back disability was manifested by slight or mild 
impairment of lumbar spine function, with characteristic pain 
on motion.


CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of any service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.310 
(2005).

2.  A left varicocele was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A hiatal hernia was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.310 (2005).

4.  From March 17, 1997 to November 7, 2002, the criteria for 
a disability rating higher than 10 percent for a low back 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for psoriasis, a 
left varicocele, and a hiatal hernia.  He is also seeking an 
increased disability rating for his service-connected low 
back disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claims.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in the form of letters from the RO to the veteran 
and his representative sent in March 2001, October 2002, 
September 2004, and February 2005.    

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's back claim and his left 
varicocele claim in August 2004, and his hiatal hernia and 
psoriasis claims in April 2005.  There is no indication or 
reason to believe that the ultimate decision of the RO on the 
merits of these claims would have been different had VCAA 
notice been provided before the initial adjudication of the 
claims.  

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  

Service Connection Claims - Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2005); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Psoriasis

The veteran contends that he has psoriasis that was incurred 
on a secondary basis, as a result of medications he takes for 
his service-connected back disorder and asthma.  

As noted above, in order for service connection to be granted 
on a secondary basis, three elements must be present: a 
current disability, a service-connected disability, and 
medical nexus.

Here, there is a current diagnosis of psoriasis.  The veteran 
was diagnosed with psoriasis in an April 1997 VA examination.  
The veteran was also afforded a VA examination in March 2005, 
and the examiner diagnosed psoriasis.  In addition, service 
connection is in effect for a low back disorder, GERD, and 
asthma.  The first two elements are accordingly satisfied.

Although the veteran does not contend that he incurred 
psoriasis in active service or on a direct basis, as due to 
an injury or disease incurred in active service, the Board 
notes that the service medical records do not contain any 
reference to treatment or diagnosis of psoriasis, and the 
service separation examination conducted in December 1965 
contains normal findings for the skin.  The separation 
examiner's summary of defects and diagnoses was that there 
were none of significance.  In addition, there is no 
diagnosis of psoriasis within a year of service, or any 
contention on the part of the veteran that psoriasis was 
diagnosed prior to 1980.  Indeed, psoriasis is not among the 
chronic diseases for which service connection is presumed 
when manifest within a year of separation.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

With respect to medical nexus, the veteran was afforded a VA 
examination in March 2005, and a medical opinion was 
requested.  The examiner stated his opinion that the 
veteran's psoriasis was less likely than not secondary to 
medications for low back pain and asthma.

The Board has identified no competent medical evidence that 
purports to relate the veteran's psoriasis to medications 
taken for his low back disorder or asthma.  The Board has 
considered the veteran's statements made in conjunction with 
his claim, and at his hearing in August 2005; however, the 
veteran is not a medical professional and is not competent to 
offer an opinion as to the etiology of his psoriasis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board finds the opinion of the March 2005 VA 
examiner the most probative evidence with respect to medical 
nexus, and adopts the examiner's conclusions.

The Board notes that in his August 2005 hearing, the veteran 
contended that his initial diagnosis of psoriasis was in the 
late 1970's or early 1980's, while he was serving in the 
National Guard.  For VA compensation purposes, the term 
"veteran" is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active military, 
naval, or air service" includes "active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002).  The 
veteran does not contend, and he has not introduced or 
identified any evidence to show that he had any qualifying 
period of service other than his period of active duty 
service from December 1963 to December 1965.  Accordingly, an 
injury or disease incurred during any other period cannot be 
a basis for service-connected compensation.

As one of the elements necessary for service connection is 
not met, service connection for psoriasis will be denied.

Left Varicocele

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: a current 
disability, in-service disease or injury, and medical nexus.  

While the veteran was diagnosed with a left varicocele in 
service in October 1965, the record contains no post-service 
diagnosis of a left varicocele.  It does not appear that 
veteran in fact has a current disability with respect to this 
claim.  A VA testicular examination was conducted in 
September 1997.  Both testes and epididymides were found to 
be normal in size and consistency.  The examiner did not 
diagnose any current testicular disorder.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board therefore believes that in the absence of an 
identified left varicocele diagnosis, service connection may 
not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

As there is no current diagnosis of a left varicocele, there 
is naturally no medical  opinion that purports to relate such 
a diagnosis to the veteran's military service.  The primary 
evidence in support of the veteran's claim comes from his own 
contentions.  However, although he is competent to report on 
his symptoms, as a lay person without medical training, the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5.  Accordingly, his statements are 
considered less probative than the objective medical 
findings. 

As two of the elements necessary for service connection have 
not been met, service connection for a left varicocele will 
be denied.

Hiatal Hernia

The veteran contends that he has a current hiatal hernia that 
was incurred on a secondary basis, as a result of medications 
he takes for his other service-connected disabilities.  

As noted above, in order for service connection to be granted 
on a secondary basis, three elements must be present: a 
current disability, a service-connected disability, and 
medical nexus.

Here, there is a current diagnosis of a hiatal hernia.  The 
veteran was afforded a VA examination in March 2005, and the 
examiner diagnosed a hiatal hernia.  In addition, service 
connection is in effect for a low back disorder, GERD, and 
asthma.  The first two elements are accordingly satisfied.

Although the veteran does not contend that he incurred a 
hiatal hernia in service or on a direct basis, as due to an 
injury or disease incurred in service, the Board notes that 
the service medical records do not contain any reference to 
treatment or diagnosis of a hiatal hernia, and the service 
separation examination, conducted in December 1965, contains 
normal findings for the abdomen, viscera and throat.  The 
examiner's summary of defects and diagnoses was that there 
were none of significance.  In addition, there is no 
diagnosis of hiatal hernia within a year of service, and 
hiatal hernia is not among the chronic diseases for which 
service connection is presumed when manifest within a year of 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

With respect to medical nexus, the veteran was afforded a VA 
examination in March 2005, and a medical opinion was 
requested.  The examiner stated his opinion that the 
veteran's hiatal hernia was less likely than not secondary to 
medications for low back pain and asthma.

The Board has identified no competent medical evidence that 
purports to relate the veteran's hiatal hernia to medications 
taken for any of his service-connected disabilities.  The 
Board has considered the veteran's statements made in 
conjunction with his claim, and at his hearing in August 
2005; however, the veteran is not a medical professional and 
is not competent to offer an opinion as to the etiology of 
his hiatal hernia.  See Espiritu, 2 Vet. App. at 494-5.  
Accordingly, the Board finds the opinion of the March 2005 VA 
examiner the most probative evidence with respect to medical 
nexus, and adopts the examiner's conclusions.

The Board notes that the veteran raised for the first time 
during his August 2005 hearing his contention that the 
medications taken for his GERD are aggravating his hiatal 
hernia symptomatology.  GERD was not service connected at the 
time of the March 2005 VA examination, and that question was 
not specifically addressed by the examiner.  However, the 
Board does not believe that a remand for additional 
evaluation is necessary in this case.  The March 2005 
examiner specifically addressed the question of whether 
medications for other disabilities were aggravating the 
veteran's hiatal hernia.  The examiner reviewed the veteran's 
claim file and is presumed to have been aware of all of his 
medications.  Further, the examiner also provided an opinion 
with respect to whether the veteran's medications were 
affecting his GERD.  If there were a relationship between the 
medications prescribed for GERD and the hiatal hernia, it is 
reasonable to expect that the examiner would have mentioned 
this.  Moreover, as discussed above, the record contains no 
other medical evidence that would lead to a conclusion that 
the veteran's hiatal hernia "may be associated" with his 
GERD medications.  See 38 C.F.R. § 3.159(c)(4) (2005).  
Accordingly, an additional examination is not necessary.

As one of the elements necessary for service connection is 
not met, service connection for hiatal hernia will be denied.


Increased Rating - Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to these elements.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 
(2005).  When evaluating the joints, inquiry will be directed 
as to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. § 4.45 
(2005).


Analysis

The veteran is currently assigned a 10 percent rating for a 
low back disorder, under Diagnostic Code 5295 [lumbosacral 
strain] for the period prior to November 7, 2002.  The Board 
notes that the schedule for rating disabilities of the spine 
was amended effective September 2003.  The period being 
considered here, prior to November 7, 2002, does not involve 
consideration of the revised regulations.  See 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-
2000 [revised regulatory provisions may not be applied to any 
time period before the effective date of the change]. 

A 20 percent rating under former Diagnostic Code 5295 (2003) 
requires evidence of muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in standing 
position.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

A VA examination conducted in April 1997 showed forward 
flexion to 84 degrees, extension to 26 degrees, left lateral 
flexion and rotation to 26 degrees, right lateral flexion to 
32 degrees, and right rotation to 28 degrees.  Pain was 
experienced only at the limits of motion.  Based on this 
evidence, the Board finds that a 20 percent rating is not 
warranted.  The veteran clearly has not lost lateral spine 
motion in either direction, and there is no clinical finding 
of spasms associated with extreme forward bending.  

The veteran stated in his April 1998 VA Form 9 that his 
private physician, E.T., had provided "significant 
findings" related to a positive Goldthwait's sign.  The 
Board has reviewed the medical evidence, including 
submissions from E.T., and can identify no such findings.  
The veteran is not competent to make such a finding, and in 
the absence of competent medical evidence, the Board finds 
that this criterion of the 40 percent level has not been met.  
Nor indeed have other criteria such as a listing of the whole 
spine to the opposite side, marked limitation of forward 
bending, loss of lateral motion, or abnormal mobility on 
forced motion.  

The Board has also considered whether a higher rating is 
warranted under the other diagnostic codes applicable to the 
period of time under consideration.  With respect to range of 
motion, Diagnostic Code 5292 would not afford the veteran a 
higher rating.  For a 20 percent rating under Diagnostic Code 
5292, moderate limitation of motion is required.  Words such 
as "moderate" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners and other medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Based on the findings reported above, the Board finds such 
measurements reflective of no more than slight limitation of 
motion.  In so finding, the Board notes that, under the 
current regulations governing disorders of the spine, normal 
range of flexion for the thoracolumbar spine is shown as 90 
degrees, with normal extension to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).  While this reference is not 
included in the regulations in effect prior to September 
2003, the Board believes that it may appropriately be used as 
a reference in the Board's determination as to whether the 
measured ranges of motion are slight or moderate in degree.  
The veteran's measured ranges of motion are within a few 
degrees of normal for both flexion and extension, and this 
includes motion that is accompanied by pain, weakness, 
incoordination, and excess fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Although service connection appears to have been granted 
specifically for a low back strain, the Board has also 
considered whether a higher rating is warranted under 
Diagnostic Code 5293 for intervertebral disc syndrome.  That 
code provides that a 20 percent evaluation is warranted for 
moderate symptomatology, with recurring attacks of 
intervertebral disc syndrome.  

As discussed above, the evidence with respect to limitation 
of motion, if considered a component of intervertebral disc 
syndrome, is no more than slight.  With respect to other 
symptoms compatible with intervertebral disc syndrome, the 
Board finds very little evidence to support such impairment 
prior to the November 2002 examination.  An X-ray of the 
spine taken in April 1997 showed what was interpreted as 
relative narrowing of disc space at L5-S1, which "could" be 
attributable to degenerative disc disorder.  However, a CT 
scan of the spine taken one month later, in May 1997, showed 
only a mild spur at the sacroiliac joints, but no herniated 
nucleus pulposus and no spinal stenosis.  That scan was 
described as unremarkable by the April 1997 VA examiner in an 
addendum notation.

The Board notes that an undated chiropractic evaluation by 
L.J.S. contains a diagnosis of multiple pinched nerves and L5 
disc degeneration.  These findings are supposedly based on X-
ray reports and examination of the veteran; however, no X-ray 
reports and no clinical findings are actually included with 
the report.  Indeed, in the summary section, it states that 
an X-ray study will be conducted if necessary.  It is unclear 
on what basis L.J.S. reported his findings; however, the 
absence of any correlation of such findings to clinical 
evidence renders this report of little probative value.  

The Board also notes that, while the amended schedule for 
rating disabilities of the spine is not for application 
during the period under consideration here, a separate 
amendment was made to the regulations governing 
intervertebral disc syndrome, and that change was made 
effective in August 2002.  The amended version of Diagnostic 
Code 5293 (2003) allows for a 20 percent rating where there 
is evidence of incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes are 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.  In this case, 
while the veteran claimed during his hearing that he has been 
placed on bed rest, the evidence contains no evidence of bed 
rest being prescribed by a physician.  The Board notes that 
the veteran was specifically advised of this requirement at 
his hearing.  

The veteran stated in his April 1998 VA Form 9 that he was 
experiencing interference with bladder function and other 
gastrointestinal and genital-urinary disturbances.  However, 
the Board has reviewed the medical evidence and can identify 
no such findings.  The veteran has also made frequent 
reference to a supposed 1978 finding at Walter Reed Hospital 
of a "crushed sciatic nerve."  The Board has reviewed that 
report; and, while it does contain a diagnosis of sciatica 
and a rule out diagnosis of a herniated nucleus pulposus, 
there is no finding of a "crushed sciatic nerve."

The Board has also considered the letters written by the 
veteran's spouse and his brother.  While the veteran 
indicated in the September 1997 notice of disagreement and in 
the April 1998 VA Form 9 that his spouse was a registered 
nurse, she did not identify herself as such in her letter, 
and it was unclear from her letter what clinical testing, if 
any, she conducted in conjunction with her observations.  
While the Board does not dismiss such evidence, it affords 
the conclusions of the April 1997 VA examiner, which are 
based on an examination and detailed clinical findings, 
greater weight of probative value than the observations of 
the veteran's spouse and brother.  

In sum the evidence of record, reflecting the period prior to 
November 2002, shows that the veteran suffered impairment due 
to his low back disability that was no more than slight in 
degree, and which was not productive of muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position.  Based on such findings, 
the Board concludes that the disability more nearly 
approximates the criteria for a 10 percent rating than those 
for a 20 percent rating.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his low back strain, and he has not 
undergone surgery for his low back strain.  

In sum, there is no indication in the record that this case 
involves such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

Service connection for psoriasis is denied.

Service connection for a left varicocele is denied.

Service connection for a hiatal hernia is denied.

From March 17, 1997 to November 7, 2002, a disability rating 
higher than 10 percent for a low back disorder is denied.


REMAND

Left Ankle

The veteran is seeking service connection for a disability of 
the left ankle.  The service medical records show that he 
complained of a swollen and tender left ankle in September 
1962.  The diagnosis was cellulitis.  The separation 
examination in December 1965 disclosed normal findings for 
the feet and lower extremities.  An X-ray taken in September 
1997 was unremarkable.  An X-ray taken in January 2005 showed 
no abnormalities.  The veteran was afforded a VA examination 
in January 2005, and the examiner stated as follows: 

...treatment of the left ankle noticed in the 
military service in the C file and the oral 
antibiotic given as per history is at least as 
likely as not secondary to service connected injury 
to the left ankle developing cellulitis of the left 
ankle.  

While it appears possible that the January 2005 examiner 
believes that cellulitis of the left ankle is related to an 
injury incurred in military service, such a conclusion cannot 
be reached from his opinion.  Moreover, it is unclear from 
the January 2005 examination report whether a current 
diagnosis of cellulitis is in fact indicated by the examiner.  
His self-contradictory diagnosis is left ankle cellulitis 
secondary to laceration of ankle in 1962, service connected.  
Ankle is normal.

In order to be considered for service connection, a claimant 
must have a current disability.  See Rabideau, 2 Vet. App. at 
143; Gilpin, 155 F.3d 1353.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

The Board also notes that the evidence of record is not 
sufficient to determine whether the veteran had qualifying 
service at the time of his injury in 1962.  The veteran's 
Form DD-214 shows that he served on active duty from December 
1963 to December 1965.  The veteran stated at his hearing 
that he was in boot camp in 1962; however, there is nothing 
to indicate the nature of such service, and whether it 
qualifies him for service-connected compensation.

Based on the evidence of record, the Board is unable to reach 
a conclusion as to whether the veteran in fact has a current 
left ankle disability, and whether he suffered an injury or 
disease involving the left ankle during a period of active 
military service.  Accordingly, the Board finds that 
additional development is necessary.

Low Back

In addition to seeking a rating higher than 10 percent for 
the period prior to November 7, 2002, the veteran is seeking 
a rating higher than 20 percent for the period from November 
7, 2002 to present.  November 7, 2002, is the date of the 
most recent VA examination of the veteran's spine.  Effective 
September 26, 2003, during the pendency of this claim, VA 
revised the rating criteria used to evaluate diseases and 
injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The amendment is effective September 26, 2003.  The 
veteran's low back disorder has not been examined in light of 
the revised criteria.  The Board also notes that the veteran 
submitted a letter at his August 2005 hearing from a private 
chiropractor, dated in July 2005, which states that the 
veteran's condition is getting progressively worse and will 
continue to do so.  This letter indicates the likelihood that 
the report of the November 2002 examination does not reflect 
the current severity of the veteran's low back disorder.  The 
Board also notes that this letter has not been reviewed by 
the RO, and the veteran did not include a waiver of initial 
RO consideration, although he was specifically notified at 
his hearing of the need to do so.  Therefore, the Board finds 
that the issue of entitlement to a disability rating for a 
low back disability higher than 20 percent during the period 
beginning November 7, 2002, must be remanded for a more 
recent VA examination, and readjudication by the RO.

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to post-service 
treatment or evaluation of his left ankle 
or treatment or evaluation of his low 
back disability during the period 
remaining at issue or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence. 

3.  The RO or the AMC should determine 
whether the veteran had qualifying 
service prior to the period shown on his 
DD-214, and specifically, at the time of 
his September 1962 treatment for 
cellulitis of the left ankle.

4.  If it is shown that the veteran had 
qualifying service at the time of his 
September 1962 treatment for cellulitis 
of the left ankle, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any current 
left ankle disability.  The claims folder 
must be made available to and be reviewed 
by the examiner. 

All indicated studies should be 
performed.  

The examiner should provide all currently 
supported diagnoses related to the left 
ankle.  He or she should also provide an 
opinion with respect to each currently 
present left ankle disorder as to whether 
there is a 50 percent or better 
probability that the disorder is related 
to the veteran's military service.  The 
rationale for each opinion expressed must 
also be provided.

5.  Regardless of the outcome of the 
above, the veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The claims folder must be made available 
to and be reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion as to whether the veteran 
currently has any lumbar neurological 
impairment, and whether there is a 50 
percent or better probability that such 
impairment is related to his service-
connected low back disability.  If so, 
the examiner should provide findings that 
address the criteria for evaluating 
intervertebral disc syndrome, such as 
whether the veteran's overall impairment 
is considered to be mild, moderate, 
severe, or pronounced, whether there is 
objective evidence of muscle spasm and 
absent ankle jerk, and the presence, 
frequency and duration of incapacitating 
episodes.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the veteran's ability to work.  

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted. 

7.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999)


							(CONTINUED ON NEXT PAGE)



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


